Title: From John Adams to James McHenry, 15 October 1797
From: Adams, John
To: McHenry, James




Dear Sir
East Chester 20 miles from New York October 15 1797

I arrived, with my Family at this Place four days ago and propose to remain here and at New york, till the Meeting of Congress. Letters addressed to me, to the Care of Charles Adams Esqr. Counsellor at Law in New york, will Soon find me.
I pray you to commit to Writing such Things are you judge necessary to be communicated or recommended to Congress at the opening of the session, and convey them to me, as early as possible—And to give me your Opinion, whether the Prevalent Sickness in Philadelphia, is so dangerous to the Lives or health of the Members as to make it necessary to convene them at any other Place.
With great regard, I am, Dear Sir / Your most obedient
John Adams
